Title: James Monroe to Thomas Jefferson, 31 August 1812
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir Washington Augt. 31st 1812 
          We have heard with equal astonishment and concern that Genl Hull has surrender’d the army under his command to the British force opposed to him in upper Canada. No letter has been yet recd from him, but communications from the Govr of Ohio, & others in that state leavs no doubt of the fact. Till his report is made, it is impossible to form a just opinion of his conduct; but from every thing that is known, it appears to have been beyond example, weak, indecisive, and pusilanimous. When he passed the river he had 3 or 4. times the force of the enemy; yet he remaind inactive, by reasons which if good at all, were equally good against passing the river, by which, he gave the enemy time, to collect its force, recover its spirits, and assume the offensive; in which time too, the hesitating mind of the Indians and Canadians became fixed, that of the former to cling to their antient ally, and of the latter to risk nothing on an event so precarious. After pausing a long time without doing any thing, he retird to Detroit, where he surrenderd on a summons from the other side of the river, after a short cannonade. It is possible that in this shape it might have been impossible to maintain his ground at Detroit, but why he did not retreat I cannot imagine; nor can it be conceived why, he suffer’d his communication to have been previously cut off, with the States of Ohio & Kentuckey; For if he was not in a situation to attack Malden, he surely had the means of securing the country opposite to it.
          
          This most disgraceful event may produce good. It will rouse the nation. We must efface the stain before we make peace, & that may give us Canada.very sincerely your friend
          
            Jas Monroe
        